Citation Nr: 0126943	
Decision Date: 12/03/01    Archive Date: 12/11/01

DOCKET NO.  00-02 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for service connection for 
residuals of a fracture of the right tibia and fibula.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for service connection for 
residuals of a left knee injury.  


REPRESENTATION

Appellant represented by:	Robert M. Kampfer, attorney at 
law


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel





INTRODUCTION

The appellant had active service from July 1971 to July 1974.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which found that new and material 
evidence sufficient to reopen claims of entitlement to 
service connection for residuals of a fracture of the right 
tibia and fibula and for residuals of a left knee injury had 
not been submitted.  

In his substantive appeal, VA Form 9, dated in January 2000, 
the appellant indicated that he desired to attend a hearing 
before a member of the Board at the RO located in Houston, 
Texas.  The appellant was notified, by letter dated in July 
2001, of the time and place of the hearing.  However, the 
appellant failed to appear for the hearing, without good 
cause shown.  In July 2001, he renewed his desire for a 
hearing.  However, according to the State of Texas, the 
appellant is under the control of the State and will remain 
under the State's control for an additional 31 years, and 
will not be released for a hearing.  Nevertheless, these 
circumstances do not constitute good cause for his failure to 
report for the scheduled hearing.  


FINDINGS OF FACT

1.  In a rating decision dated in October 1980, the RO denied 
entitlement to service connection for residuals of a left 
knee injury and residuals of a fracture of the right tibia 
and fibula.  The RO notified the appellant of that decision 
by letter dated in October 1980.  The appellant did not 
file an appeal within one year.  

2.  The evidence submitted subsequent to the October 1980 
rating decision does not bear directly and substantially upon 
the specific matters under consideration, and alone or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The evidence submitted in support of the petition to 
reopen is cumulative.


CONCLUSION OF LAW

The October 1980 rating decision denying entitlement to 
service connection for residuals of a left knee injury and 
residuals of a fracture to the right tibia and fibula is 
final.  Evidence submitted since that rating decision is not 
new and material, and the appellant's claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991& Supp. 2001); 38 C.F.R. 
§§ 3.156(a), 20.302, 20.1103 (2001); Veterans Claims 
Assistance Act of 2000, (codified at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be 
codified as amended at 38 C. F. R. § 3.159 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The RO, by rating decision dated in October 1980, denied 
service connection for residuals of a left knee injury and 
residuals of a fracture of the right tibia and fibula.  The 
denial of service connection for the fracture of the right 
tibia and fibula was confirmed and continued by rating 
decision dated in August 1981.  The veteran did not appeal.  
In July and December 1998, the veteran filed a petition to 
reopen his claims of entitlement to service connection for 
residuals of a left leg injury and residuals of a fracture of 
the tibia and fibula, respectively.  He perfected an appeal 
of the RO's denial of those claims.  

The evidence of record at the time of the RO's October 1980 
rating decision was as follows:

The service entrance examination report, dated in July 1971, 
shows that the appellant's lower extremities were normal.  A 
treatment record, dated in August 1971, pertaining to his 
knees and ankle indicates that he was given an ace wrap.  A 
treatment record dated in October 1972 shows that he 
complained of a sprained ankle.  Physical examination 
revealed tenderness on the medial aspect of the right ankle 
just below the malleolus.  Treatment records, dated in 
November 1972, disclose that he fell off of a 21/2-ton truck 
and turned his right ankle, and that he twisted his right 
ankle on a rug.  The impressions were minimal sprain of the 
ankle versus malingering and right ankle sprain.  Treatment 
records dated in May 1974, show that he complained of having 
injured his left leg after falling off of a 5-ton truck.  The 
impressions were soft tissue contusion and chondromalacia.   
The June 1974 separation examination report reveals that his 
lower extremities were normal.  His lower extremities were 
assigned a physical profile of "1".  

In association with his May 1980 application for 
compensation, the appellant stated that he injured his left 
leg in March 1974 when a 5-ton truck hit him on the knee.  He 
reported that he was told by a doctor that it was a "trick 
knee."  He further stated that he injured his right knee 
when his left knee gave out while he was carrying a log.  

Private medical records, dated from May 1978 to February 
1980, show that he fractured his tibia.  The impression of x-
ray examination in September 1978 was little evidence of 
healing since prior examination.  The examiner stated that he 
suspected that the fracture was unstable.  An orthopedic 
discharge summary, dated in September 1979, shows that the 
veteran was status post open reduction and internal fixation 
of the right tibia about 20 months earlier.  The report notes 
that he had had an open wound of the anterior right lower 
extremity since the time of surgery.  The appellant related 
that shortly before admission, he was running and heard his 
leg snap as he fell.  X-ray examination disclosed a fracture 
across the tibia at the level of the lower screw of the 
previous repair.  The final diagnosis was refracture of the 
right tibia, with soft tissue infection and probable 
osteomyelitis.  In October 1979 he was admitted to the 
hospital with a diagnosis of delayed union of the right tibia 
with superimposed acute fracture on it.  The final diagnosis 
was osteomyelitis and status post open reduction and internal 
fixation of the right tibia and fibular fracture.  

On VA examination in August 1980, the diagnoses included a 
history of an unhealed fracture of the right tibia and 
fibula, currently under treatment, and left knee, no 
residuals of disease or injury found objectively on the 
physical examination or x-ray examination.  

In October 1980, the RO denied service connection for 
residuals of an injury to the left knee.  The rating decision 
notes that residuals were not shown on examination.  In 
addition, the RO denied service connection for an unhealed 
fracture of the right tibia and fibula.  The decision notes 
that the fracture was sustained in 1978.  

By letter dated in April 1981, the veteran's private 
physician, B. K., M.D., stated that the appellant's inability 
to work was a result of continuing problems with a fractured, 
infected right tibia, which had been a disabling factor since 
1978.  He stated that it represented a failure of boney 
union, probably due to intercurrent infection.  

The evidence received since the October 1980 RO decision is 
as follows:

In a statement in support of his petition to reopen the claim 
for residuals of a left leg injury, received in July 1998, 
the appellant stated that he had been treated at the VA 
medical center in Houston, Texas, in 1974.  He indicated that 
the doctors told him that his left leg disorder was a result 
of the fall from the truck in service.  

In December 1998, the VA medical center in Houston, Texas, 
advised that no records existed pertaining to the appellant.  

In a statement received in December 1998, the appellant 
reported that his right leg was injured as a result of his 
left knee giving way.  He related that at the time his left 
knee gave way, he was carrying a log, which fell on him, 
shattering his lower right leg.  Copies of service records 
were associated with the file.

An October 1998 medical pass indicates that the appellant was 
prescribed a custom brace/shoe for his right lower extremity.  

Criteria

The unappealed October 1980 rating decision that denied 
entitlement to service connection for residuals of a left leg 
injury and residuals of a fracture of the right tibia and 
fibula is final.  38 U.S.C. § 4005 (1980);  38 C.F.R. § 
19.153 (1980) (currently 38 U.S.C.A. § 7105 (West 1991 & 
Supp. 2001); 38 C.F.R. § 20.1103 (2001).  In order to reopen 
the claim, the appellant must present new and material 
evidence.  38 U.S.C.A. § 5108.  

A claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

If the Board determines that new and material evidence has 
been presented under 38 C.F.R. § 3.156(a), the claim is 
reopened.  See Elkins v. West, 12 Vet. App. 209, 219 (1999); 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
(U. S. C. A. § 5102 and 5103); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001).  The record shows that the appellant was notified in 
the December 1998 rating decision of the reasons and bases 
for the denial of his claims.  He was further notified of 
this information in the December 1999 statement of the case.  
The Board notes the appellant's contention that he did not 
receive notice of the prior denial.  However, the letter was 
sent to his then address of record and it was not returned as 
undeliverable.  A copy of the letter is in the claims file 
and clearly states that the veteran had the right to appeal.  
The reverse of the front page of the letter explained his 
procedural and appellate rights.  There is a presumption of 
regularity under which it is presumed that government 
officials "have properly discharged their official duties".  
Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992), citing 
United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926).  Therefore, it is presumed that the RO properly 
discharged its official duties by mailing notice of the 
rating decision to the appellant and that the notice sent to 
him, like the copy filed in the claims folder, advised him of 
his right to appeal.  Accordingly, since he did not appeal 
the October 1980 rating decision, it is final and new and 
material evidence is necessary to reopen the claim.  The 
Board concludes that the discussions in the December 1998 
rating decision, as well as in the statement of the case, 
which were both sent to the appellant, informed him of the 
information and evidence needed to substantiate the claims 
and complied with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA, (U. S. 
C. A.§ 5103A); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be 
codified as amended at 38 C. F. R. § 3.159 (2001)).  The 
appellant has not identified any available unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of the claims.  The Board notes 
that the appellant failed to report for a scheduled hearing.  
The duty to assist is not a one-way street.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  In addition, while 
the appellant reported additional treatment at a VA facility, 
that facility stated that no records existed pertaining to 
appellant.  In this case, the Board finds that VA has done 
everything reasonably possible to assist the appellant.  
There is sufficient evidence of record to decide the claims 
properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with 
no benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.  

The Board notes that VA issued regulations to implement the 
VCAA in August 2001, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b), which 
is effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  

Analysis

Initially, the Board notes that the record does not reflect 
that the appellant engaged in combat with the enemy.  Thus, 
38 U.S.C.A. § 1154(b) (West 1991) is not for application.  

The question to be addressed is whether the appellant has 
submitted new and material evidence sufficient to reopen his 
claim of service connection for residuals of a left knee 
injury and for residuals of a fracture of the right tibia and 
fibula.  The Board finds that he has not.  

Left Knee

At the time of the 1980 denial of service connection for the 
left knee, the evidence included some inservice 
manifestations.  However, at time of separation, the lower 
extremity was normal.  In addition, a post service VA 
examination disclosed that the knee was normal.  In sum, 
although there was some evidence of inservice disease or 
injury, there was no competent evidence of post service 
disability or evidence relating a post service disability to 
service.  The evidence added to the record since the October 
1980 RO decision includes the appellant's report of having 
received treatment for a left leg disorder in 1974 at the VA 
medical center in Houston, Texas.  However, that facility 
reported that no records pertaining to the appellant existed.  
While he was noted to have sustained a contusion to his left 
knee in service, with a diagnosis of chondromalacia, the 
appellant has failed to provide medical evidence of current 
left leg disorder.  

In essence, the evidence added to the record since the prior 
denial does not cure any of the evidentiary defects that 
previously existed.  There is no evidence of current 
disability and there is no evidence linking a current 
disability to service.  The evidence submitted in support of 
the petition to reopen is not new and material.  The veteran 
has also submitted copies of service records.  These 
documents are cumulative and do not serve to reopen the 
claim.  

Right Leg

In regard to the veteran's right leg, there is no medical 
evidence of record relating a fracture of the right tibia and 
fibula to service.  Instead, the record reveals that he 
fractured his right tibia and fibula in 1978, after service.  
The Board acknowledges that he sprained his right ankle 
during service.  However, the evidence does not show that he 
has a current right ankle disorder related to service.  
Further, the additional evidence does not include any 
competent evidence in support of a finding that the right 
ankle injury suffered during service is related to a current 
right leg disorder.  While the appellant has related a right 
leg disorder to service, his opinion is not competent.  If a 
statement is not competent, it necessarily follows that such 
assertions cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108.  Moray v. Brown, 5 Vet. App. 211, 
214 (1993).

The veteran also appears to assert that the right leg is due 
to the left knee.  Since service connection has not been 
established for the left knee, this theory of entitlement is 
not relevant and does not provide a basis to consider the 
issue as a new claim.



ORDER

The petition to reopen a claim for service connection for 
residuals of a left knee disability is denied.  

The petition to reopen a claim for service connection for 
residuals of a fracture of the right tibia and fibula is 
denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

